Citation Nr: 1533888	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-06 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1984 with additional service with the United States Army Reserve thereafter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The issues of service connection for hypertension, bilateral hearing loss, and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Current residuals of an in-service TBI are not demonstrated.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI are not met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in January 2009 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of the process by which disability ratings and effective dates are assigned.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records and private treatment records have been obtained, and no other outstanding post-service treatment records have been identified by the Veteran.  He was provided with a VA examination and opinion in October 2009 and an opinion was provided in a November 2012 addendum.  The Board finds that the examination and accompanying addendum are adequate for rating purposes, as they are based on physical examination of the Veteran and contain clear findings that are responsive to the pertinent evidence of record.  

As noted in the Remand section below, the Board is requesting that the AOJ search for additional service treatment records.  Deferral of the Board's adjudication of the claim for residuals of a TBI until this action is taken is not necessary, in that the Board does not dispute that the Veteran sustained a TBI in service, and, as detailed below, the crux of his claim centers on whether he has evidence of a current disability.  Therefore, to remand his claim for residuals of a TBI would be an exercise in futility, as any records obtained would not speak to the issue at hand.

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran claims that he incurred a TBI as a result of two in-service head injuries, which have been verified, and that he should be granted service connection for TBI.  However, a review of the medical evidence of record dated since the claim was filed in October 2008 fails to demonstrate a diagnosis of or treatment for residuals of a TBI.  The evidence is similarly negative for a recent diagnosis of TBI residuals prior to the filing of his claim.

VA treatment records are negative for treatment or diagnosis of TBI or residuals of a TBI.  The records include an August 2012 neurology consult, which noted the two in-service head injuries and that the Veteran had been referred for the consult due to a report of headaches.  However, upon questioning at the consult, the Veteran denied having any current headaches with the exception of very occasional sinus headaches.  Moreover, the Veteran denied any memory problems, weakness, tingling or numbness, and bowel or bladder problems.  The physician stated that the Veteran did not have any neurological deficits at present, so he would be referred for a different TBI evaluation.  

In September 2012, the Veteran received a VA TBI evaluation.  The physician stated that given the Veteran's reports about the in-service injuries, the first injury resulted in a mild concussion and the second injury resulted in a moderate concussion.  The physician stated that the old concussions were followed by time-limited post-traumatic headaches, as the Veteran reported that the headaches resolved within several years after the 1967 head injury.  The physician stated that there were no subjective or objective findings to suggest any neurological deficits directly related to diagnosis of remote concussion.  She stated that she spent over 20 minutes explaining the lack of objecting findings that would suggest ongoing brain injury to the Veteran and gave him additional information to read.  

The Veteran was provided with a VA examination in October 2009, with an addendum issued in November 2012.  During the examination, the Veteran reported the two in-service head injuries.  He stated that he has no significant headaches now and that the headaches he had after the blasts slowly dissipated within a year or two.  The Veteran denied dizziness, vertigo, weakness, and paralysis, and he denied impairment in executive function, memory, attention span, concentration, speech, and swallowing.  The examiner noted that the Veteran scored a 30 out of 30 on a mini-mental stated examination and commented that he was very sharp in that testing.  Moreover, the Veteran's judgment, social interaction, orientation, motor activity, visual spatial orientation, and subjective symptoms were normal.  After a thorough examination, the examiner concluded that there was no evidence of a TBI and any reported symptom were "due to non-traumatic brain injury etiology."  

In a November 2012 addendum, the examiner acknowledged that the final impression given in the October 2009 examination was slightly confusing.  The examiner clarified that while the Veteran did have a definite TBI with his initial injuries, at the time of the VA examination, he did not have any current residuals of a TBI.  

The Board acknowledges that lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Board notes that the Veteran has not reported current residuals of TBI, but rather that he sustained a TBI twice during service.  In a December 2009 letter, the Veteran stated that he did not "know what all the symptoms are to understand this injury . . . I hope I don't experience them."  He further stated that he thought the October 2009 VA examiner was thorough in his examination.  Regardless, the question as to whether he has any objective residual brain damage of a TBI is a complex medical question, different from a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  That is, appropriate expertise is required to determine whether the Veteran has residuals of a TBI.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render neurological findings.  While the Veteran is competent to report what he experiences, he is not competent to ascertain the diagnosis of any neurological disorder, as such is not readily subject to lay observation.  In this circumstance, the Board gives more weight to the objective evidence of record and the findings as determined by a trained medical professional over the Veteran's lay assertions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Given the lack of competent evidence demonstrating a current disability, the Board must conclude that the preponderance of the evidence is against the claim for service connection for residuals of a TBI, and the benefit of the doubt rule is not for application.  The claim is accordingly denied.


ORDER

Service connection for residuals of a TBI is denied.  


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

While the Veteran's active duty service from July 1965 to July 1974 has been verified, he reported that he also served with the United States Army Reserve from his discharge from active duty in July 1974 until he retired in August 1993.  Service personnel records document that he was transferred to the retired Reserve in August 1993, include orders for INACDUTRA beginning in May 1978, and include orders to attend annual training in October 1976, October 1977, October 1978, November 1980, November 1981, and January 1982 (date later changed to February 1982).  Service treatment records include records through July 1974 and one additional quadrennial examination in April 1978.  

The Veteran's service from 1974 to 1993, including any periods of active duty, ACDUTRA, and INACDUTRA, have not been verified.  Furthermore, there are no treatment records following the April 1978 quadrennial examination, nor are there service personnel records beyond January 1982.  The Veteran has reported that he incurred his current hearing loss and hypertension as a result of his service, including his Reserve service.  A Personnel Information Exchange System (PIES) request for verification of the Veteran's service and associated records only listed his initial period of active duty service as the subject of the inquiry, and there is no other evidence that such information has been requested for service after 1974.  As such, all periods of the Veteran's service must be verified and all treatment and personnel records must be obtained and associated with the claims file on remand.

Regarding the cervical spine disability, an April 2007 letter from a private chiropractor at Alternative Chiropractic Care, Dr. K.L., indicated that he has treated the Veteran for his neck every three to four weeks since May 1997.  In addition, the Veteran reported in a statement received in March 2011 that he has received treatment for his neck from four different chiropractors over 40 years.  Treatment records from Dr. K.L. or any other chiropractor are not of record.  As such, the Veteran should be asked to identify and provide authorization for VA to obtain all records of private treatment, including from Dr. K.L. and any other chiropractor, and all identified and available records should be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's service, including all periods of active duty, ACDUTRA, and INACDUTRA from 1974 through 1993.  Retirement point will not suffice.

2.  Obtain service treatment and personnel records for all periods of active duty, ACDUTRA, and INACDUTRA from 1974 through 1993.  

3.  Ask the Veteran to provide releases authorizing VA to obtain all records of private chiropractic treatment, including all treatment with Dr. K.L. since May 1997.  See April 2007 letter from Dr. K.L.; see also Veteran's statement, received in March 2011.

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

4.  Following the completion of the requested actions and any additional development deemed necessary as a result of the same, readjudicate the claims, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


